Citation Nr: 1707461	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for a back disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from December 27, 1978 to April 28, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in the April 2013 decision determined that new and material evidence had been received to reopen the claim of service connection for a back disability, but denied that claim on the merits; and which determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disability.  Although the RO reopened one of the claims, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2014, it was indicated that the Veteran was not pursuing his claim for pension; however, the issue was subsequently included.  Thus, the Board will address that matter herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 27, 1978 to April 28, 1980, with no days of service during a period of war.  

2.  In July 1989, service connection for a back condition was denied.  The Veteran did not appeal.

3.  In August 1996, service connection for a nervous condition was denied.  The Veteran did not appeal.

4.  In August 2000, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a nervous condition.  The Veteran did not appeal.

5.  Bipolar II disorder was initially manifest during service and is attributable to that service.


CONCLUSIONS OF LAW

1.  The Veteran does meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101(2), 1501, 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).

2.  The July 1989 decision which denied service connection for back disability is final.  38 U.S.C.A. § 7105 (West 2014).

3.  The August 1996 decision which denied service connection for  nervous condition is final.  38 U.S.C.A. § 7105 (West 2014).

4.  The August 2000 decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been received since the RO's July 1989 decision; thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.   New and material evidence has been received since the RO's August 2000 decision; thus, the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Bipolar II disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pension

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim; and if VA were to spend time developing such a claim, some other veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator. Rockefeller).  This is the case here.

Nonservice-connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active duty means full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served in the "active military, naval, or air service" during the following time periods: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

To make its intent clear, Congress has also provided a definition of "period of war."  For VA pension benefit purposes, the term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The Korean conflict has been determined to comprise the period beginning on June 27, 1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has been determined to comprise the period from February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period and to extend from August 5, 1964 through May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990 through the date to be prescribed by Presidential proclamation or law.  38 C.F.R.  3.2(i).

Here, the Veteran's service records show no wartime service, so he did not serve during a wartime period for the required 90 days as required by 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  To the extent that the law is dispositive of an issue on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  Accordingly, the Board has no recourse but to deny the Veteran's claim of basic eligibility for nonservice-connected pension benefits.


New and Material Evidence

With regard to the issue of whether new and material evidence has been received to reopen the claims of service connection for psychiatric and back disabilities, the Veteran's claims are being granted to the extent that they are reopened.  In addition, the claim of service connection for a psychiatric disability is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In July 1989, service connection for a back condition was denied.  The basis of the denial was that there was no current back disability.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the decision is final.  38 U.S.C.A. § 7105.  

 In August 1996, service connection for a nervous condition was denied.  The basis of the denial was that there was no current psychiatric disorder.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  

Thereafter, the Veteran sought to reopen his claim of service connection for a psychiatric disorder.  In August 2000, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a nervous condition.  The RO determined that the additional records did not show a diagnosis of a current psychiatric disability considered due to military service.  The Veteran did not appeal and additional evidence was not received within one year of that decision.  Bond.  Therefore, the decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record with regard to service connection for a psychiatric disability includes a positive private medical opinion.  With regard to service connection for a back disability, the additional records include multiple diagnoses of back disability.  Thus, new and material evidence has been received since the prior final decisions and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Psychiatric Disorder

The service treatment records (STRs) do not reflect any psychiatric abnormalities on entrance.  On separation, the Veteran reported having nervous trouble.  The service records also document that the Veteran had behavioral issues which resulted in his discharge.

Post-service, there is documentation of multiple psychiatric diagnoses since the 1980's of major depression, psychotic disorder, bipolar disorder, and drug and alcohol issues.  

In June 2014, the Veteran was afforded a VA examination.  The Veteran reported that he experienced significant physical and emotional abuse living with his parents including spending up to 10 hours locked in a dark closet.  He stated that when he was five years old, his mother hit him in head with a 2 by 4 and he had to get 21 stitches.  She also burned him and would hit him for no reason when he walked by.  He would be woken up to be beaten.  He was never allowed to go outside.  When he fifteen years old, he ran away.  He then stayed in his grandparents' home where he had food and clothing, but he was not nurtured.  However, it was a better circumstance than living with his abusive mother.  He dropped out of school in 12th grade and joined the military.  He reported that he was four feet and 11 inches tall when he joined the military and other service members made fun of him and picked on him.  He said that his commanding office mistreated him after he had trusted him and he was eventually court martialed for refusing a direct order.  The Veteran stated that he felt betrayed by the severity of the charge as well as the discharge from service and felt like a failure.  He also related that he felt the treatment that he received by his sergeant was similar to how his mother treated him.  He said that after his discharge from service, he had an increase in depressive symptoms after his discharge from service.  In summary, the Veteran met the criteria for major depressive disorder, recurrent.  The examiner then opined that it was less likely than not that the Veteran's current diagnosis of bipolar disorder was incurred in or caused by his military service.  The examiner noted that the Veteran acknowledged that he first experiencing depressive symptoms prior to his entry into military service.  The situation with the sergeant appeared to have exacerbated his pre-existing depressive symptoms.  Although "nervous trouble" was checked on the Veteran's discharge, he did not report manic or anxiety symptoms until years after service.

In July 2016, the Veteran was examined by Dr. D.K., a private examiner.  The examiner reviewed the Veteran's abusive childhood as well as his problems in the military with his sergeant and his feelings of failure and inadequacy.  The examiner noted that the Veteran reported having nervous trouble at separation.  The examiner also reviewed the Veteran's post-service psychiatric history noting his VA and private treatment, including hospitalizations and diagnoses.  The examiner discussed the Veteran's post-service work history and personal relationships.  Mental status examination yielded a diagnosis of bipolar II disorder and the examiner went over the criteria which were met.  The examiner also indicated that the Veteran had met the criteria for major depressive episode on multiple occasions (in the past).  In sum, the examiner noted that prior to his service, the Veteran acknowledged feeling depressed as a child, associated with his mother's abusive treatment, but there was no diagnosis of a psychiatric disorder until 1987.  However, the examiner concluded that the Veteran was in fact experiencing symptoms of depression and possibly major depressive episodes during childhood as well as during his service.  With regard to the onset of the bipolar II disorder, the examiner indicated that this occurred in reaction to the stressor with his sergeant.  Having had several chronic symptoms of major depressive episodes, the Veteran's condition was aggravated to the point of his engaging in impulsive, destructive, psychomotor-agitated behavior, which resulted in his discharge.  It was at this point that the psychiatric condition developed into a disorder later to be appreciated as bipolar II disorder.  The examiner noted that his opinion was generally supported by the VA opinion although that examiner did not opine as to whether the Veteran suffered from a psychiatric disorder prior to service.  The private examiner opinion concluded that there was no clear and unmistakable evidence that the Veteran's psychiatric condition was not aggravated during service.  In fact, as noted above, it was his opinion that the pre-existing psychiatric condition, whether clinically diagnosable as a psychiatric disorder (prior to service), was aggravated, to the status of a clinical disorder, during service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA medical opinion is incomplete and therefore is less probative than the private opinion which was more comprehensive.  The private examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, generally consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Here, there is no evidence that at entry into active duty, there was any psychiatric defect, infirmity, or disorder on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.  

The Veteran has repeatedly reported that he had preexisting psychiatric symptoms of depression prior to service.  The VA medical opinion confirmed that assertions.  Moreover, the private medical opinion suggests that although the Veteran had symptoms of major depressive episodes prior to service, his condition did not develop into a disorder to later be appreciated as bipolar II disorder until he was on active duty.  Thus, the Board finds that the medical records/opinions as supported by the Veteran's credible statements do not establish that a psychiatric disorder clearly and unmistakably preexisted service.  Rather, the Veteran had psychiatric symptoms prior to service.  During service, he encountered a situation which triggered his bipolar II disorder, i.e., it was at this point that the psychiatric condition developed into a disorder later to be appreciated as bipolar II disorder.  The private examiner indicated that the Veteran continued to suffer intermittent major depressive episodes after service and that the current diagnosis was bipolar II disorder.    

Accordingly, because the most probative evidence establishes that bipolar II disorder (which is the current diagnosis) was initially manifest and incepted during service, service connection is warranted.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.

Service connection for bipolar II disorder is granted.  

The application to reopen the claim of service connection for a back disability is granted.  


REMAND

Back Disability

The STRs show that the December 1978 entrance examination reflected normal findings on back examination.  On August 2, 1979, the Veteran complained of back pain.  It was noted that he had a history of lifting heavy objects.  The Veteran was noted to have backache secondary to scoliosis.  On August 8, 1979, it was noted that the Veteran continued to have back pain after lifting a heavy object and dropping it.  X-rays showed scoliosis at T3-T5.  The March 1980 separation examination reflected complaints by the Veteran of recurrent back pain.  Physical examination showed normal findings on the back.  

Post-service, a December 1995 treatment note from the Institute for Community Living indicated that the Veteran had been treated for chronic back problems.

On the recent March 2013 VA examination, the Veteran was diagnosed as having mild facet osteoarthritis of L5-S1.  The in-service back pain was noted.  In addition, it was noted that the Veteran complained of having back pain post-service in 1989 when he had a work-related incident when he was lifting heavy weights and again with a motor vehicle accident (MVA) in 2000.  The examiner indicated that current back disability was not related to service, noting that there was no documentation for ongoing low back pain in the interim between 1980 and 1989.  

On remand, additional treatment records must be obtained, as described below, and a more complete medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all medical records associated with the Veteran's treatment of his low back when he had a work-related injury in 1989 when he was lifting heavy weights, and when he was in a motor vehicle accident in 2000.  

2.  Thereafter, obtain a VA medical addendum opinion.  The examiner should review the record prior to providing the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current back disorder to include mild facet osteoarthritis of L5-S1 had its clinical onset during service or is related to any incident of service, including the Veteran's in-service complaints of back pain and lifting/dropping of heavy objects.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner determines that an additional VA examination of the Veteran is necessary in order to provide the requested opinion, then the Veteran should be scheduled for an appropriate examination.

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


